      Case 2:20-cv-00136 Document 13 Filed on 01/07/21 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                         January 07, 2021
                            UNITED STATES DISTRICT COURT
                                                                                        Nathan Ochsner, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION

JOSE ANGEL RIVERA,                                §
                                                  §
         Petitioner,                              §
VS.                                               §   CIVIL ACTION NO. 2:20-CV-136
                                                  §
TEXAS BOARD OF PARDONS &                          §
PAROLES,                                          §
                                                  §
         Respondent.                              §

        ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       Before the Court is Magistrate Judge Julie Hampton’s Memorandum and

Recommendation (M&R). (D.E. 10). The parties were provided proper notice of, and the

opportunity to object to, the Magistrate Judge’s M&R. See U.S.C. § 636(b)(1); FED. R.

CIV. P. 72(b); General Order No. 2002-13. Petitioner filed objections to the M&R.1 (D.E.

12). Having carefully reviewed the proposed findings and conclusions of the M&R, the

record, the applicable law, and having made a de novo review of the portions of the M&R

to which the Plaintiff’s objections were directed, 28 U.S.C. § 636(b)(1), the Court

OVERRULES Plaintiff’s objections (D.E. 12). Accordingly, the Court:

    (1) ADOPTS the M&R in its entirety. (D.E. 10).

    (2) DISMISSES Plaintiff’s petition for writ of habeas corpus, filed pursuant to 28
        U.S.C. § 2241, pursuant to the screening provisions in Rule 4 of the Rules
        Governing Section 2254 Cases.




1
 It appears that Petitioner did not timely file his objections. See (D.E. 10, p. 6; D.E. 11; D.E. 12,
p. 6). Nevertheless, the Court will consider the objections. (D.E. 12).
1/2
      Case 2:20-cv-00136 Document 13 Filed on 01/07/21 in TXSD Page 2 of 2




The Clerk of Court is DIRECTED to close this case.

       SO ORDERED.

                                             DAVID S. MORALES
                                             UNITED STATES DISTRICT JUDGE

Dated: Corpus Christi, Texas
       January 7, 2021




2/2
